USCA11 Case: 21-13393      Date Filed: 04/15/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13393
                   Non-Argument Calendar
                   ____________________

CHARLES THOMPSON,
                                              Plaintiff-Appellant,
versus
SHERIFF OF INDIAN RIVER COUNTY, FLORIDA,
ANDREW DEAN,
MICHAEL SCOTT,
                                          Defendants-Appellees.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 2:21-cv-14184-KMM
                   ____________________
USCA11 Case: 21-13393          Date Filed: 04/15/2022       Page: 2 of 9




2                        Opinion of the Court                   21-13393


Before WILSON, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
       Charles Thompson made a furtive offer in what he thought
was the secluded privacy of a spa massage room. But unbeknownst
to him, the county sheriff’s office had made a few surreptitious
arrangements of its own. Thompson was arrested for soliciting
prostitution based on footage from a surveillance camera that
county officials had hidden at the spa. The officials had acted
pursuant to a warrant, but Florida state courts concluded that the
surveillance operation had violated the Fourth Amendment and
that the evidence had to be suppressed.
        Thompson sued two detectives and the county sheriff
seeking damages under 42 U.S.C. § 1983. He now appeals the
district court’s dismissal of his action for failure to state a claim. But
Thompson failed to show that the detectives violated a clearly
established constitutional right, so the district court properly
concluded that the detectives are entitled to qualified immunity.
And Thompson also failed to identify a custom or policy
constituting deliberate indifference to his constitutional rights, so
he cannot succeed on his claim against the sheriff. We therefore
affirm the district court’s dismissal of Thompson’s case.
                                    I.
     The Indian River County Sheriff’s Office began hearing
rumors that the East Sea Spa offered more than just ordinary
USCA11 Case: 21-13393         Date Filed: 04/15/2022      Page: 3 of 9




21-13393                Opinion of the Court                          3

massages. In late 2018, it opened an investigation into possible
prostitution and human trafficking activities taking place at the spa.
When a health inspection revealed evidence that spa workers were
living at their place of business, the sheriff’s office sought a “visual
surveillance warrant” to allow the installation of four hidden video
cameras in the spa. A state judge granted the warrant and further
ordered that “[w]hile monitoring the premises to be searched, the
Sheriff shall take steps to minimize the invasion of privacy to any
parties not engaged in the unlawful acts set forth in the affidavit.”
       Detectives set up cameras in four of the spa’s massage
rooms. They monitored and recorded those rooms for 13 of the 60
days they were permitted to do so. The detectives were targeting
spa employees and male customers in their investigation. But their
surveillance equipment did not allow for a fine-tuned operation.
The cameras enabled the detectives to record one room, all four
rooms, or no rooms; it was not possible to stop recording a single
room and continue recording the others. So during recording
sessions when the massage rooms were being used by both male
and female customers at the same time, the detectives recorded
them all. An assistant state attorney advised the lead detective that
the team could continue this practice, which occurred four times
in total. Although the sheriff’s office obtained newer cameras
capable of more targeted surveillance, the investigation team did
not stop its investigation and reapply for a warrant using the new
cameras.
USCA11 Case: 21-13393         Date Filed: 04/15/2022    Page: 4 of 9




4                      Opinion of the Court                 21-13393

       Thompson was arrested for soliciting prostitution based on
evidence obtained from the surveillance videos. During the
subsequent state criminal proceedings, he argued that the spa
surveillance operation had violated the Fourth Amendment and
that the videos should be suppressed. The trial court agreed,
finding that Thompson had a legitimate expectation of privacy and
that the sheriff’s office had failed to minimize invasions of privacy
as it had been ordered to do. A state appellate court upheld the
order to suppress the video footage.
       Emboldened by his success in state court, Thompson
brought a 42 U.S.C. § 1983 action in federal court seeking damages
from Sheriff Eric Flowers (in his official capacity) and Detectives
Andrew Dean and Michael Scott. The district court dismissed the
case for failure to state a claim, concluding that the detectives were
protected by qualified immunity and that the sheriff could not be
held liable for failure to train his officers. Thompson now appeals.
                                 II.
       “We review de novo the district court’s grant of a motion to
dismiss under 12(b)(6) for failure to state a claim, accepting the
allegations in the complaint as true and construing them in the light
most favorable to the plaintiff.” Lanfear v. Home Depot, Inc., 679
F.3d 1267, 1275 (11th Cir. 2012) (quotation omitted). The same
standard applies when a district court grants qualified immunity at
the motion to dismiss stage. Davis v. Carter, 555 F.3d 979, 981
(11th Cir. 2009).
USCA11 Case: 21-13393         Date Filed: 04/15/2022    Page: 5 of 9




21-13393               Opinion of the Court                         5

       To survive a motion to dismiss, a complaint must “state a
claim to relief that is plausible on its face.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007). That is, it must allow a court
to “draw the reasonable inference that the defendant is liable for
the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009). While we accept all the complaint’s allegations as true, we
are “not bound to accept as true a legal conclusion couched as a
factual allegation.” Id. (quotation omitted).
                                 III.
       Thompson has sued Detectives Dean and Scott in their
individual capacities and Sheriff Flowers in his official capacity,
alleging that all three officials violated his Fourth Amendment
rights. None of his claims survive dismissal.
       Thompson’s first two claims fail because both detectives are
protected by qualified immunity. Qualified immunity balances
accountability for public officials who abuse their power with
protection for officials who make mistakes while reasonably
performing their duties. Pearson v. Callahan, 555 U.S. 223, 231
(2009). “We are required to grant qualified immunity to a
defendant official unless the plaintiff can demonstrate two things:
(1) that the facts, when construed in the plaintiff’s favor, show that
the official committed a constitutional violation and, if so, (2) that
the law, at the time of the official’s act, clearly established the
unconstitutionality of that conduct.” Singletary v. Vargas, 804 F.3d
1174, 1180 (11th Cir. 2015). We may consider these two
requirements in any order. Pearson, 555 U.S. at 227.
USCA11 Case: 21-13393         Date Filed: 04/15/2022    Page: 6 of 9




6                      Opinion of the Court                 21-13393

        Thompson has not shown that the officers’ acts were
violations of clearly established law. In determining whether a
right is clearly established, we ask “whether it would be clear to a
reasonable officer that his conduct was unlawful in the situation he
confronted.” J W by & Through Tammy Williams v. Birmingham
Bd. of Educ., 904 F.3d 1248, 1259 (11th Cir. 2018). Legal precedent
can show that a right is clearly established, but not just any case
will do—the plaintiff must “point to a materially similar case
decided at the time of the relevant conduct by the Supreme Court,
the Eleventh Circuit, or the relevant state supreme court.” Id.
       Thompson does not do so. Instead he offers a single Tenth
Circuit case as proof that the right the detectives allegedly violated
was clearly established. See United States v. Mesa-Rincon, 911 F.2d
1433 (10th Cir. 1990). Thompson argues that the fact that other
jurisdictions have found United States v. Mesa-Rincon persuasive
should be enough to elevate it to “clearly established” status. But
Thompson’s view is not the law. Our precedent is clear: if there is
no United States Supreme Court, Eleventh Circuit, or Florida
supreme court case on point, the law is not clearly established. See
J W, 904 F.3d at 1259.
       Thompson further argues that the officers’ conduct “so
obviously violated the Constitution” that he need not point to a
factually similar precedent. In rare cases, a plaintiff may establish
that an officer’s behavior was so egregious that he “had to know he
was violating the Constitution even without caselaw on point.”
Lee v. Ferraro, 284 F.3d 1188, 1199 (11th Cir. 2002) (quotation
USCA11 Case: 21-13393         Date Filed: 04/15/2022      Page: 7 of 9




21-13393                Opinion of the Court                          7

omitted). For example, we have sometimes denied qualified
immunity to police officers who inflicted serious physical injury on
secured, nonthreatening arrestees, even when no prior case law
closely matched the specific facts at issue. See id. (collecting cases).
Here no such egregious behavior is alleged. The detectives
conducted their investigation in accordance with the law as a
reasonable officer would understand it. They obtained a warrant
and sought legal advice from an assistant state attorney about the
proper scope of surveillance. Nothing alleged by Thompson
suggests that they “had to know” their actions were unlawful.
       We hold that Detectives Dean and Scott are entitled to
qualified immunity. Because we conclude that Thompson’s
Fourth Amendment rights were not clearly established here, we
need not ask whether the officers actually violated them. See Fils
v. City of Aventura, 647 F.3d 1272, 1287 (11th Cir. 2011).
       Thompson’s claim against Sheriff Flowers in his official
capacity is similarly flawed. A municipality may only be found
liable under § 1983 where its official policy or custom is the
“moving force” of a constitutional violation. Monell v. New York
City Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). And as
Thompson himself concedes, “the inadequacy of police training
may serve as the basis for § 1983 liability only where the failure to
train amounts to deliberate indifference to the rights of persons
with whom the police come into contact.” City of Canton v.
Harris, 489 U.S. 378, 388 (1989). In short, liability only attaches
USCA11 Case: 21-13393         Date Filed: 04/15/2022     Page: 8 of 9




8                       Opinion of the Court                 21-13393

where “a failure to train reflects a ‘deliberate’ or ‘conscious’ choice
by a municipality.” Id. at 389.
        As the Supreme Court has explained, a “pattern of similar
constitutional violations” is “ordinarily necessary” to establish
liability for failure to train. Connick v. Thompson, 563 U.S. 51, 62
(2011). But not always. Where a plaintiff can produce “evidence
of a single violation of federal rights” along with “a showing that a
municipality has failed to train its employees to handle recurring
situations presenting an obvious potential for such a violation,” a
municipality can still be found liable. Bd. of Cnty. Comm’rs of
Bryan Cnty. v. Brown, 520 U.S. 397, 409 (1997); see also Cooper v.
Dillon, 403 F.3d 1208, 1222–23 (11th Cir. 2005) (finding municipal
liability where city official with policymaking authority enforced
unconstitutional statute one time).
       That is not the case here. Thompson alleges a single
constitutional violation: Sheriff Flowers’s failure to ensure that his
officers were properly trained before conducting the surreptitious
video surveillance that resulted in Thompson’s arrest. But even
assuming that the officers committed a constitutional violation,
Thompson has not shown that the sheriff’s office has “failed to
train its employees to handle recurring situations” that will
obviously lead to similar violations in the future. To the contrary,
he alleges that it has procured cameras that will allow for less
intrusive surveillance, suggesting that its future investigations will
be more narrowly targeted.
USCA11 Case: 21-13393           Date Filed: 04/15/2022    Page: 9 of 9




21-13393                Opinion of the Court                          9

       At bottom, Thompson simply argues that Sheriff Flowers
should be liable because his officers are not required to read Mesa-
Rincon, the Tenth Circuit case from which Thompson draws his
understanding of Fourth Amendment rights. But as we have
explained, Mesa-Rincon is not binding law in this Circuit. We
cannot hold a county official liable for failing to establish a training
program that fully incorporates the law of other jurisdictions.
Thompson has thus failed to state a claim against the sheriff.
                            *       *     *
       Detectives Dean and Scott are protected by qualified
immunity, and Thompson has not sufficiently alleged a
failure-to-train claim against Sheriff Flowers. We therefore
AFFIRM the district court’s order dismissing the case.